Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
This Office Action is in response to Applicants’ Amendment and Remarks filed on 3/24/2021 in which claim 8 is amended to change the scope and breadth of the claims and no claims are newly added or canceled.
Claims 8-11, 21-23 and 28-30 are pending in the instant application and are examined on the merits herein.
Priority
The application claims benefit to provisional application US 62/575508 filed on 10/22/2017 and provisional application US 62/526891 filed on 6/29/2017.

Withdrawn Rejections
Applicant’s amendment, filed on 3/24/2021, with respect to the rejection of:

Claims 8, 21, 22 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Difiore et al. (US 2018/0177924, filed 2016);
Claims 8-, 9, 11, 21, 22, 29 and 30 under 35 U.S.C. 102(a)(1) as being anticipated by Peyman et al. (US 2009/0253661);
Claims 8-10, 21-23 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US 2005/0043271);
Claim 30 is rejected under 35 U.S.C. 103 as unpatentable over Gross et al. (US 2005/0043271); and 
Claim 30 is rejected under 35 U.S.C. 103 as unpatentable over Peyman et al. (US 2006/0122152), in view of Pokushalov et al. (US 2016/0114013), has been fully considered and is persuasive.  None of the above prior art disclose or suggest all instant claim limitations. Specifically either the prior art does not disclose treating the instantly claimed conditions of dos not disclose administering a composition consisting of heparin and excipients. The rejections are hereby withdrawn.

Claim Objection
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10, 21, 29 and 30 are rejected under 35 U.S.C. 103 as unpatentable over Duran et al. (Eye, 1993, reference of record), in view of Naka et al. (US 6,624,193; 2002, reference of record).
Duran et al. discloses a composition for treating corneal infections induced by adherence of bacteria to soft contact lenses (i.e. bacterial keratitis), which reduces the risk of corneal inflammation, wherein said composition consists of heparin, at 100 or 1000 IU/mL, in PBS. (p. 152-153) Duran also discloses that the use of heparin for the prevention of contact-lens related corneal infections could be approached in two different ways: (1) by adding it to contact lens solutions or (2) by coating the contact lens with it. The first possibility comes directly from our method. (p. 153, right column)
Duran et al does not explicitly teach administering the heparin composition directly to the eye. 
Naka et al. teaches that eye drops are used in the art for treating bacterial keratitis. (Col. 3, Ln. 15-25)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the contact lens solution of Duran for treating bacterial keratitis could be formulated as eye drops to be administered directly to the eye, because Naka teaches that in the field of treating bacterial keratitis that use of eye drops is established in the art.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments

Applicant argues that the Final Office action dated 2/1/2021 withdraws the rejection over Duran, thus the rejection over Duran/Naka should be withdrawn. Applicants’ argument is not persuasive because the rejection over Duran that was withdrawn in the aforementioned Final Office action was an anticipatory rejection. In contrast, the rejection over Duran/Naka is an obviousness rejection. The obviousness of modifying the teachings of Duran for treating bacterial keratitis by administering a composition consisting of heparin and excipients, by formulating the composition of Duran as eye drops for direct instillation onto the surface of the eye, based on the clear precedent for doing so as per Naka, is maintained. Applicants’ argument are based solely on Duran and do not take into account the teachings of Naka. One cannot show nonobviousness by arguing against references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The rejection is still deemed proper and is maintained.


Claims 22, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. (Eye, 1993, reference of record), in view of Naka et al. (US 6,624,193; 2002, reference of record), further in view of Peyman et al. (US 2006/0122152, reference of record).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the disclosure of Peyman ‘152 that the heparin used in the composition of Duran/Naka, could be selected from a low molecular weight heparin, heparin sulfate or a lower-sulfated, higher-acetylated form of heparin. One would be motivated to look to the analogous art of Peyman ‘152 for guidance on types of heparin because Duran/Naka is silent on such specifics.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Duran/Naka/Peyman, has been fully considered but is not persuasive. 
Applicant argues that the Final Office action dated 2/1/2021 withdraws the rejection over Duran, thus the rejection over Duran/Naka/Peyman should be withdrawn. Applicants’ argument is not persuasive because the rejection over Duran that was withdrawn in the aforementioned Final Office action was an anticipatory rejection. In contrast, the rejection over Duran/Naka/Peyman is an obviousness rejection. The obviousness of modifying the teachings of Duran for treating bacterial keratitis by administering a composition consisting of heparin and excipients, by formulating the composition of Duran as eye drops for direct instillation onto the surface of the eye, based on the clear precedent for doing so as per Naka, and further modifying Duran to select any one of the various types of heparin known for ophthalmic applications, as per Peyman, is maintained. Applicants’ argument are based solely on Duran and do not take into account the teachings of Naka and Peyman. One cannot show nonobviousness by arguing against references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.